Citation Nr: 1203122	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-43 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral pes planus with spurs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in March 2010.  The requested development has been substantially completed.  The Veteran waived agency of original jurisdiction (AOJ) consideration of a statement he provided in December 2011.  

The March 2010 remand also requested clarification as to whether the Veteran was attempting to reopen a claim for onychomycosis.  There is no indication of any action as to this specific request.  As this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is again referred for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A preexisting pes planus disorder noted upon the Veteran's pre-induction examination did not undergo an increase in disability during active service.



CONCLUSION OF LAW

Bilateral pes planus with spurs was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a May 2008 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the May 2008 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements and testimony in support of his claim.  The Veteran was notified by VA correspondence dated in October 2009 that medical records associated with his Social Security Administration (SSA) claim had been destroyed.  In subsequent correspondence dated in October 2009 the Veteran identified persons with whom he had served, but reported that they were decreased and he was unable to obtain any additional information from them.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  As discussed in greater detail below, in this case, pes planus was noted on pre-induction examination, and thus, the presumption of soundness does not attach. 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records include a November 1951 pre-induction examination report which noted grade II, asymptomatic pes planus.  Subsequent records are negative for complaint or treatment for pes planus.  The Veteran denied any history of foot trouble in March 1958 and January 1954.  His January 1954 separation examination revealed a normal clinical evaluation of the feet.

VA treatment records dated in November 2006 noted the Veteran complained of right heel pain and that he reported heel pain in the past.  He denied any history of trauma.  The podiatrist provided a diagnosis of plantar fasciitis due to obesity.  A December 2006 podiatry consult noted a diagnosis of plantar fasciitis without opinion as to etiology.  

On VA examination in July 2008 the Veteran reported that he had been advised that he had flat feet for many years with symptoms "for some time."  He stated that during service in Alaska he wore rubber boots and experienced pain and fungus, but was never treated in service for these problems.  He reported that he had retired from his occupation as a welder of 36 years.  The examiner noted the Veteran had congenital pes planus which existed prior to service, but with no evidence other than the Veteran's report of a related illness, injury, or disease during active service.  Plantar fasciitis was noted to be as likely as not the result of his pes planus.  

In statements and testimony in support of his claim the Veteran reported that during service in Alaska he had worn rubber boots and that he had been exposed to retained water in his boots and had to stand outside in weather with temperatures 20 to 30 degrees below zero.  In testimony provided in December 2008 he reported that he received no treatment for his flat feet prior to receiving VA treatment for heel pain.  In support of his claim he submitted medical information from internet sources addressing pes planus.  

VA treatment records dated in January 2010 noted diagnoses of pes planus and hemosiderin deposits in the skin around the ankle and dorsal aspect of the feet.  It was further noted that the Veteran was informed that this often occurred with age or with swelling of the ankles and that it could not be determined with any degree of certainty whether it was due to cold exposure.  

At his January 2010 video conference hearing the Veteran testified that he was not treated for foot problems during service, but that approximately five years after service he received some type of a salve from a private physician in Knoxville, Tennessee.  He stated that his feet had hurt during service and asserted that his pes planus had been aggravated by active service.  

A May 2010 VA examination report noted the claims file and electronic records were reviewed and the pertinent evidence of record was summarized.  It was noted that VA treatment records revealed treatment from November 1994 with a podiatry consult in February 2000 for onychomycosis without indication of symptomatic pes planus or plantar fasciitis.  An October 2002 report had noted only mild left plantar fasciitis and that plantar fasciitis noted in November 2006 had been found to be due to obesity.  The examiner noted that the Veteran's testimony revealed report of ongoing foot pain after service and report of his having worked as a welder after service during which time he would have been on his feet a great deal.  The examiner found that based upon the available information there was no evidence that the Veteran's congenital pes planus was aggravated during military service beyond normal progression.  It was further noted that his reports over the past few years of foot pain during service were consistent a temporary exacerbation due to overuse such as during marches or field training and was far less than likely evidence of a permanent aggravation.  The Veteran's post-service occupation as a welder during which time he was on his feet for extended periods of time was more likely than not a significant factor in his chronic foot pain along with his obesity noted in November 2006.  

Based upon the evidence of record, the Board finds that preexisting pes planus disorder noted upon the Veteran's pre-induction examination did not undergo an increase in disability during active service.  The May 2010 VA medical opinion as to this matter is persuasive.  The opinion is shown to have been based upon a thorough review of the evidence of record.  Adequate rationale for the etiology opinion was provided.  

The Board notes that the Court has held the evidence of a prolonged period without medical complaint, along with other factors, may be considered evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In determining whether evidence submitted by a veteran is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present foot disability.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The May 2010 VA examiner is shown to have adequately considered the Veteran's report of symptoms observed during and after service and to have specifically found his pre-existing pes planus was not permanently aggravated during or as a result of active service.  Therefore, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for bilateral pes planus with spurs is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


